Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim to priority under 35 U.S.C. 120, 121, 365(c), or 386(c) and 37 CFR 1.78 for a continuing application, which claims priority to U.S. Application 17/013,418 dated 09/04/2020, which claims priority to U.S. Provisional Patent Application No. 62/962,828 dated 01/17/2020.

Information Disclosure Statement
The Information Disclosure Statements(s) (IDS) submitted on 08/13/2021 is in compliance with the provisions of 37 CFR 1.97 and has/have been fully considered by the Examiner.

Note: 35 U.S.C. §101
See reasons for independent claims being subject matter eligible in Final Action for Application 17/013,418 dated 02/05/2021, e.g. at pg. 34, para. 1.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-
644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP §§ 706.02(1)(1) -706.02(1)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321 (b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 
Claims 1-20 are rejected on the grounds of non-statutory double patenting over claims 1-20 of U.S. Patent 11,055,789 (reference ‘789 herein) in view of Hamel et al. (US 2009/0076960), Yao et al. (US 10,818,386) and/or Azmi et al. (see IDS filed 8/13/2021). Although the claims at issue are not identical, they are not patentably distinct from each other as set forth below.
Analogous Claim 8 and 13-14 (of ‘789) recite similar limitations to independent claim 1 of the instant Application and is also rejected as being obvious variations of the claims of the reference ‘108 and ‘883 applications.
Claims 3, 7-11, 13 and 17-19 of the instant application recite similar limitations to claims 1, 7-8, 11-16 and 18 in ‘789 issued patent.
The Examiner has bolded the claim language that is the same between the claims of the instant application and corresponding claims of the issued patent (‘789). 

Claims of Instant Application
Claims of ‘789
1. A computer-implemented method comprising:

as implemented by one or more computing devices configured with specific
executable instructions,

obtaining, for a first insurance claim, insurance claim information and
at least a first image associated with the first insurance claim, wherein the first image has been submitted by a healthcare provider to an insurance carrier as supporting evidence of a medical service indicated in the insurance claim information as having been performed by the healthcare provider;

generating a digital signature representing the first image, wherein generating the digital signature representing the first image comprises:

implementing a feature extraction process with respect to image data within the first image to extract a plurality of features of the image data; and

applying a hashing function to at least a subset of the plurality of features of the image data to generate the digital signature
representing the first image;

comparing the digital signature generated for the first image to previously generated digital signatures of other images that have been submitted in association with insurance claims other than the first insurance claim, wherein the previously generated digital signatures have been generated using the feature extraction process and the hashing function with respect to image data of the other images, wherein comparing the digital signatures comprises:

determining a distance between the digital signature generated for the first image submitted for the first insurance claim and a
previously generated digital signature of a prior image previously submitted in association with an insurance claim other than the first insurance claim;

determining, based on the distance between the digital signature generated for the first image and the previously generated digital signature of the prior image previously submitted in association with the insurance claim other than the first insurance claim, that the first image submitted for the first insurance claim is a modified version of the prior image previously submitted in association with the insurance claim other than the first insurance claim;
and

based at least in part on the determining that the first image of the first
insurance claim is a modified version of the prior image, generating at least one of (a) a recommendation for the insurance carrier to deny the first insurance claim, or (b) user interface data that enables a user to review whether to approve or deny the first insurance claim.
A computer-implemented method comprising:

as implemented by one or more computing devices configured with specific executable instuctions,

obtaining, for a first insurance claim, insurance claim information and at
least a first image associated with the first insurance claim, wherein the first image has been submitted by a healthcare provider to an insurance carrier as supporting evidence of a medical service indicated in the insurance claim information as having been performed by the healthcare provider;

generating a digital signature representing the first image… wherein generating the digital signature representing the first image comprises:

implementing a feature extraction process with respect to the image data within the first image to extract a plurality of features of the image data, …

applying a hashing function to at least a subset of the plurality of features of the image data to generate the digital signature
representing the first image;

comparing the digital signature generated for the first image to previously generated digital signatures of other images that have been submitted in association with insurance claims other than the first insurance claim, wherein the previously generated digital signatures have been generated using the feature extraction process and the hashing function with respect to image data of the other images;


identifying a match between the digital signature generated for the first image submitted for the first insurance claim and one or more of the previously generated digital signatures of other images submitted in association with the insurance claims other than the first insurance claim;

determining, based on the match identified between the digital signature
and the one or more of the previously generated digital signatures, that the first image submitted for the first insurance claim is a duplicate of at least one image previously submitted to the insurance carrier for a different insurance claim other
than the first insurance claim;




based at least in part on the determining that the first insurance claim is
associated with potential fraud, generating at least one of (a) a recommendation
for the insurance carrier to deny the first insurance claim, or (b) user
interface data that enables a user to review whether to approve or deny the first insurance claim.

13. The computer-implemented method of Claim 8, wherein comparing… comprises determining a Euclidian distance between signatures

14. The computer-implemented method of Claim 13, wherein… a modified image… will have a generated digital signature that is either identical or close in distance…
… image transformations applied to the one or more base images when generating near-duplicate images as training images comprises one or more of: rotation, illumination perturbations, insertion of text, removal of text, image superimposition, or cropping.
15. … image data changes… include rotating the base image.
7. and 17. … the first insurance claim comprises at least one of (a) the healthcare provider billing for a service or
procedure that was not rendered by the healthcare provider or (b) the healthcare provider falsifying a diagnosis of a patient to justify an unnecessary test or procedure.
7. … determining a likelihood that the first insurance claim is associated with one or more types of fraud associated with one or more of: (a) the healthcare provider billing for services or procedures that were not rendered by the healthcare provider…
8. and 18. … sending, via an application programming interface (API) to a computing system associated with the insurance carrier, the recommendation for the insurance carrier to deny the first insurance claim.
sending, via an application programming interface to a computer system… recommendation that the first insurance claim be approved by the insurance carrier.
17. … be denied…
the first image depicts
one or more of: a medical form, a doctor's note, a screenshot or export from practice management software, a prescription, a patient chart, medical test results, or a filled-in medical form.
11. … the first image depicts one or more of: a medical form…
10. … extracting the
first image and a plurality of additional images associated with the first insurance claim from
a composite image submitted by the healthcare provider as supporting evidence for the first insurance claim.
12. … extracting the first image and a plurality of additional images associated with the first insurance claim from a composite image submitted by the healthcare provider as supporting evidence for the first insurance claim.
11. and 19. see analogous claim 1
1. A computer system…
18. A computer-readable, non-transitory storage medium…


Dependent Claims 2, 4-6, 12, 14-16 and 20 of the instant application recite similar limitations to claims 1-20 of the ‘789 issued patent and are also rejected as being obvious variations of the claims of ‘789 in view of Hamel, Yao and/or Azmi (see prior art rejection under 35 U.S.C. §103). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hamel et al. (US 2009/0076960) in view of Yao et al. (US 10,818,386) and Azmi et al. (see IDS filed 8/13/2021).

Re. CLAIM 1, Hamel teaches a computer-implemented method comprising: as implemented by one or more computing devices configured with specific executable instructions (see Fig. 7 & [0152], element 702, “CPU” and pg. 25, claim 24),
obtaining, for a first insurance claim, insurance claim information and at least a first image associated with the first insurance claim, wherein the first image has been submitted by a healthcare provider to […] as supporting evidence of a medical service indicated in the insurance claim information as having been performed by the healthcare provider ([0003] teaches a claim for payment. [0004] teaches receiving a digital image file (insurance claim info) that includes a barcode, a set of transaction data, and a signature (first image) that is initially handwritten by the client. Specifically, Fig. 6A and [0026] teaches the health care provider (HCP) submits the info to the claims verification service provider (CVSP) and may receive an encrypted bar code (supporting evidence) when the client is eligible for the requested service. Fig. 1 & [0029] teach the CVSP computing unit and payer computing unit of a payer entity/insurer. [0026] also teaches the bar code is scanned and providing the signature on a digitizer pad (a digital signature). Fig. 1 & [0058] teach scanning the completed transaction document to the digital image file. Alternately, [0004] teaches storing transaction records / the set of transaction data (supporting evidence) in the database prior to generating the barcode.);
generating a digital signature representing the first image ([0026] teaches the bar code is scanned and the client provides a signature on a digitizer pad. The Examiner interprets a digitized signature as a generated digital signature.), wherein generating the digital signature representing the first image comprises:
implementing a […] extraction process with respect to image data within the first image to extract […] (Abstract teaches extracting data from the digital image file including the signature (digital signature / first image).); and
[…] (see Yao);
comparing the digital signature generated for the first image to […] (Fig. 6A – 6C and [0026] teach a digital signature is correlated and associated with the bar code data and submitted in the same digital image file. [0033] teaches receiving digital signatures and comparing received (generated) signatures to reference signature(s).), wherein the previously generated digital signatures have been 
[…] the digital signature generated for the first image submitted for the first insurance claim and a previously generated digital signature of a prior image previously submitted in association with an insurance claim other than the first insurance claim (see previous citations. Abstract teaches verification software; and storing client’s reference signatures in a database. Fig. 3D & Fig. 10A teaches comparing the signature to reference signatures retrieved (previously submitted) from a reference signature database (associated with client’s claims).);
[…] the digital signature generated for the first image and the previously generated digital signature of the prior image previously submitted in association with the insurance claim other than the first insurance claim (see previous citations, e.g., [0033].), that the first image submitted for the first insurance claim […] previously submitted in association with the insurance claim other than the first insurance claim ([0079] teaches re-submission of a claim for payment and a duplicate claim submission. The Examiner interprets a second digital signature as part of a re-submission.); and
based at least in part on the […] that the first image of the first insurance claim […] (see previous citations, Yao, and Azmi), generating at least one of (a) a recommendation for the insurance carrier to deny the first insurance claim, or (b) user interface data that enables a user to review whether to approve or deny the first insurance claim (Fig. 6C & [0141] teaches that when the signature is not valid / does not match the reference signature, the payer using the system or the system itself denies a service claim and generates and distributes an exception report. [0079] & [0081] teaches creating a record of fraud (recommendation to deny) indicating the suspected fraud after duplicate claim is identified (a). [0069] teaches the user clicks on a graphical user interface (GUI) element to display the exception report. [0141] also teaches manually reviewing the transaction (user interface data) to decide whether to approve or deny (b). The Examiner notes only one of these is required for the claim to be met.)

Hamel may not teach 
submitting to an insurance carrier (computer) or 
comparing the digital signature to previously generated digital signatures of other images that have been submitted in association with insurance claims other than the first insurance claim (The Examiner notes “that have been submitted in association with insurance claims” as non-functional descriptive information of a digital signature(s) representing image(s)).
	However, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Hamel with teachings thereof, since the combination is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself -- that is, in the substitution of the payer computing unit for the 

Hamel may not teach
	implementing a feature extraction process… to extract a plurality of features of the image data;
applying a hashing function to at least a subset of the plurality of features of the image data to generate the digital signature representing the first image;
comparing the digital signature to previously generated digital signatures… wherein the previously generated digital signatures have been generated using the feature extraction process and the hashing function with respect to image data of the other images;
determining a distance between […]; or
determining, based on the distance between […] that […] is a modified version of the prior image.

Yao teaches 
implementing a feature extraction process… to extract a plurality of features of the image data (Col. 69, Ln. 44-55 teaches processing input image data to produce a feature map.);
(Col. 63, Ln. 52 - Col. 64, Ln. 4 teaches performing a hashing function on the image data (feature map) by altering pixel values to ensure the original identifying structures cannot be extracted from the resulting de-identified image data (digital signature / first image).); 
comparing [...] to […] wherein the previously generated digital signatures have been generated using the feature extraction process and the hashing function with respect to image data of the other images (Fig. 8A teaches DICOM images (other image data) are likewise received by the de-identification system. Additionally, Col. 11, Ln. 38-40 teaches medical scan image data includes more than one corresponding image. The Examiner interprets de-identified images as digital signatures. See below for comparing.);
determining a distance between […] (Col. 36, Ln. 25-35 teaches computing a vector distance between a vector and one or more input feature vectors employed.); and
determining, based on the distance between […] that […] (Col. 36, Ln. 25-35 teaches determining output error by computing the vector distance, and next determining an updated weight vector based on the error output.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have modified the heat map generating system of Yao to produce heat maps and de-identify image data and to use this information as part of a system for detecting and preventing fraudulent healthcare claims as taught by Hamel, 

Hamel/Yao may not teach determining […] is a modified version of the prior image.
Azmi teaches determining […] is a modified version of the prior image (Azmi Fig. 1 teaches a thinned-binary image (TBI) (a version) and verifying the signatures to determine the TBI as genuine (unmodified) or forgery (modified). See also Azmi at Abstract, teaching feature extraction from signature images and measuring and matching by using Euclidean distance.)
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of filing to have modified the method, system and computer program product for detecting and preventing fraudulent health care claims of Hamel/Yao to perform signature verification, verifying signature validity using a verification algorithm, and to use this information as part of a signature verification system (SVS) as taught of Azmi, with the motivation of increasing detection and prevention of fraudulent health care claims, improving computational time, and improving the verification and validation processes for images (see Hamel at para. 0004; and Azmi at Abstract, Introduction (pg. 1, Ln. 6-7), and Fig. 1).

Re. CLAIM 2, Hamel/Yao/Azmi teaches the computer-implemented method of Claim 1 further comprising, prior to the generating of the digital signature representing the first image:
(see next citations), wherein 
the machine learning model is trained based in part on providing the machine learning model with training images (Yao Col. 7, Ln. 26-33 teaches utilizing a computer vision-based learning algorithm on a training set of medical scans. See also Yao Col. 34, Ln. 52-67 and Fig. 7A, e.g. corresponding learning model, element 1350.) comprising artificially generated near-duplicate images (see next citations), wherein 
the artificially generated near-duplicate images are generated by applying, to one or more base images, image transformations (Azmi pg. 6, para. 2 teaches translation, rotation and scaling. Yao Col. 42, Ln. 55-67 teaches generating a duplicate DICOM image by altering an original DICOM image. The Examiner interprets some digital signatures as duplicated then altered by translation, rotation, and/or scaling.) previously identified to be present in images associated with past instances of near-duplicate claim submissions associated with insurance fraud, waste or abuse (Azmi pg. 6, para. 1 teaches calculating inter-class distance between real (original) and forged signatures (altered duplicates). Azmi, pg. 6, para. 2 & pg. 7, Table 2 teaches using Moment Invariants feature extraction method (MIFEM), moment invariants being properties in binary images (original or duplicate or altered duplicate) that were invariant to translation, rotation and scaling. The Examiner interprets providing training images as based on the feature extraction method and using MIFEM as identifying altered duplicate(s) prior to utilizing the algorithm on the training set. The Examiner notes “associated with…” is non-functional descriptive information for “images” extracted/identified prior to training.)

Re. CLAIM 3, Hamel/Yao/Azmi teaches the computer-implemented method of Claim 2, wherein the image transformations applied to the one or more base images when generating near-duplicate images as training images (see claim 2 prior art rejection) comprises one or more of: rotation, illumination perturbations, insertion of text, removal of text, image superimposition, or cropping (see claim 2 prior art rejection, “rotation”. Yao Col. 44, Ln. 15-37 teaches generating an annotated DICOM file… a full, duplicate DICOM image generated including the annotation data (insertion of text); and annotated DICOM file can include scan overlay data (superimposition). The Examiner notes only one of these is required.)

Re. CLAIM 4, Hamel/Yao/Azmi teaches the computer-implemented method of claim 1, wherein the insurance claim information identifies a first patient and a first date that the first image is indicated to have been captured as a radiograph of the first patient (Hamel [0041] teaches a form with data entry areas. Yao Col. 13, Ln. 52-55 teaches name. Yao Col. 12, Ln. 20-22 teaches scan date data indicating when the scan was taken. The Examiner interprets Hamel’s claims as having relevant names and scan dates. The Examiner notes that “as a radiograph…” is non-functional descriptive information of the image capture date, which is not required. Regardless, see Yao Col. 11, Ln. 38-41, “x-ray”.)

Re. CLAIM 5, Hamel/Yao/Azmi teaches the computer-implemented method of claim 4, wherein the determination that the first image submitted for the first insurance claim is the modified version of the prior image (see claim 1 prior art rejection here and for the following limitations) represents that a submitter of the first image has misrepresented which patient is depicted in the radiograph (Hamel [0032] teaches transaction data includes name of client. Hamel Fig. 13B teaches determining a signature is invalid. The Examiner interprets a digitized signature as misrepresenting a client’s name when it is invalid and invalid when it is an altered duplicate that does not match previous or reference signatures.), wherein the insurance claim other than the first insurance claim, for which the prior image was previously submitted, relates to a patient other than the first patient (Hamel [0031] teaches relational database tables store information about clients… reference signatures (Yao’s images) and results of scoring signatures. Hamel Fig. 3D teaches comparing the signature to retrieved reference signatures. The Examiner interprets an invalid signature (altered duplicate image) for Client A as additionally compared to other client’s digitized or reference signatures stored. Hamel Fig. 3D also teaches determining a score indicating a verified signature or a suspected fraudulent signature. The Examiner interprets the signature as verified for Client B and suspected fraudulent for Client A.)

Re. CLAIM 6, Hamel/Yao/Azmi teaches the computer-implemented method of Claim 4, wherein the determination that the first image submitted for the first insurance claim is a modified version of the prior image (see claim 1 prior art rejection) represents that a submitter of the first image has misrepresented a date that the radiograph in the first image was captured (Yao Fig. 4A teaches medical scan entry including a scan date. See also Hamel Fig. 5A at step 516. Hamel Fig. 11C & 12C teaches determining bar code (Yao’s scan date) is inappropriately associated with a signature (misrepresenting) and identifying potential fraud, e.g., service was authorized for a different date.), wherein the insurance claim other than the first insurance claim is associated with a date other than the first date indicated in the insurance claim information (Fig. 11C teaches a scanned log sheet (insurance claim information). The Examiner interprets a second claim for payment as inappropriately associating a signature with a date based on the log sheet.)

Re. CLAIM 7, Hamel/Yao/Azmi teaches the computer-implemented method of Claim I further comprising generating the recommendation for the insurance carrier to deny the first insurance claim (see claim 1 prior art rejection), wherein the recommendation to deny the first insurance claim is based at least in part on a determination that the first image being a modified version of the prior image (see claim 1 prior art rejection) suggests that the first insurance claim comprises at least one of (a) the healthcare provider billing for a service or procedure that was not rendered by the healthcare provider or (b) the healthcare provider falsifying a diagnosis of a patient to justify an unnecessary test or procedure (Hamel [0003] teaches health care fraud is any misrepresentation of a material fact submitted on or in support of a claim for payment of a health care insurance claim, e.g. phantom billing (a), upcoding, authorization deficiencies (b). Hamel Fig. 12C teaches determining bar code (Yao’s medical scan entry data) is inappropriately associated with a signature (altered duplicate image) and identifying potential fraud of billing for a service. The Examiner interprets the identified potential fraud as phantom billing, upcoding, authorization deficiencies, or another misrepresentation of a material fact. The Examiner notes only (a) or (b) is required.)

Re. CLAIM 8, Hamel/Yao/Azmi teaches the computer-implemented method of Claim 1 further comprising:
sending, via an application programming interface (API) to a computing system associated with the insurance carrier, the recommendation for the insurance carrier to deny the first insurance claim (see claim 1 prior art rejection. The Examiner interprets a record of fraud as a recommendation to deny. [0081] teaches including the record in the exception report. Hamel Fig. 6C & [0141] teaches authorizing payment for physician’s service when the signature is valid; and when the signature is not valid, the system generates and distributes the exception report. Hamel [0045] teaches providing the exception report for review. The Examiner interprets the exception report as provided to the payment unit (insurance carrier unit). Yao Fig. 8A & Col. 42, Ln. 30-41 teaches transmit and receive data in accordance with a communication protocol (API) recognized by the system; and a “Network Interface”. See also Yao Fig. 2A, “Client Network Interface”; Fig. 2B & 6B, “Subsystem Network Interface”; Fig. 3, “Database Network Interface”; and Fig. 8B interfaces.)

Re. CLAIM 9, Hamel/Yao/Azmi teaches the computer-implemented method of Claim 1, wherein […] depicts one or more of: a medical form, a doctor's note, a screenshot or export from practice management software, a prescription, a patient chart, medical test results, or a filled-in medical form (Hamel Abstract teaches a digital image file (insurance claim info) includes bar code, transaction data, and a signature (first image). Hamel Fig. 1 teaches a bar code/signature form scanning unit, e.g. fax machine. The Examiner interprets the digital image file as a filled-in medical form / medical form.)
Hamel/Yao/Azmi may not teach “digital image file” (insurance claim info) as the first image, since a digitized signature was interpreted to represent the first image in claim 1 prior art rejection. However, the Examiner notes that “depicts…” recites nonfunctional descriptive material, unlike the digital signature recited in the claims. Were “depicts…” reciting a functional limitation, only one of the depictions would be required.
Further, It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine the noted features of Hamel with teaching of Hamel/Yao/Azmi since the combination of references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, the difference between the claimed subject matter and the prior art rests not on any individual element 
	
Re. CLAIM 10, Hamel/Yao/Azmi teaches the computer-implemented method of Claim I further comprising extracting the first image and a plurality of additional images associated with the first insurance claim from a composite image submitted by the healthcare provider as supporting evidence for the first insurance claim (Hamel Abstract and [0004] teaches a digital image file (composite image), associated with a health care claim, having an encrypted bar code, transaction data, and a signature (digital signature/first image); and extracting data that includes signature, transaction data, provider ID, service date, and client ID (additional images). Hamel [0026] teaches the HCP submits information (supporting evidence) for claims verification. Hamel Fig. 3A teaches CVSP receives health care transaction records. The Examiner interprets the digital image file including transaction data as information submitted for extraction and verification.)

Re. CLAIM 11, the subject matter of claim 11 is essentially defined in terms of a system, which is technically corresponding to claim 1. Since claim 11 is analogous to claim 1, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 1. Note: see also Hamel Fig. 7, element 704, “memory” and element 702, “CPU”; and Hamel pg. 25, claim 24. Regarding “radiograph”, which may be non-functional descriptive information, Yao at Col. 11, Ln. 38-41 regardless would teach an image 

Re. CLAIM 12, the subject matter of claim 12 is essentially defined in terms of a system, which is technically corresponding to claim 2. Since claim 12 is analogous to claim 2, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 2.

Re. CLAIM 13, the subject matter of claim 13 is essentially defined in terms of a system, which is technically corresponding to claim 3. Since claim 13 is analogous to claim 3, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 3.

Re. CLAIM 14, the subject matter of claim 14 is essentially defined in terms of a system, which is technically corresponding to claim 4. Since claim 14 is analogous to claim 4, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 4.

Re. CLAIM 15, the subject matter of claim 15 is essentially defined in terms of a system, which is technically corresponding to claim 5. Since claim 15 is analogous to claim 5, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 5.

Re. CLAIM 16, the subject matter of claim 16 is essentially defined in terms of a system, which is technically corresponding to claim 6. Since claim 16 is analogous to claim 6, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 6.

Re. CLAIM 17, the subject matter of claim 17 is essentially defined in terms of a system, which is technically corresponding to claim 7. Since claim 17 is analogous to claim 7, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 7.

Re. CLAIM 18, the subject matter of claim 18 is essentially defined in terms of a system, which is technically corresponding to claim 8. Since claim 18 is analogous to claim 8, it is similarly analyzed and rejected in a manner consistent with the rejection of claim 8.

Re. CLAIM 19, the subject matter of claim 19 is essentially defined in terms of a system, which is technically corresponding to claims 1 and 11. Since claim 19 is analogous to claims 1 and 11, it is similarly analyzed and rejected in a manner consistent with the rejection of claims 1 and 11. Note: See also Hamel [0005], “computer program product”.

Re. CLAIM 20, Hamel/Yao/Azmi teaches the non-transitory storage medium of Claim 19, wherein the insurance claim information for the first insurance claim indicates that the first image is a radiograph of a first patient (Yao Col. 11, Ln. 64 - Col. 12, Ln. 2 teaches scan classifier data (Hamel’s digital image file data) can indicate classifying data of the medical scan, e.g. scan type data indicating the modality of the scan, e.g. x-ray.), wherein the prior image is indicated in the insurance claim information for the insurance claim other than the first insurance claim to be a radiograph of a different patient than the first patient (Yao Col. 44, Ln. 15-37 teaches generating a duplicate DICOM including an identifier linking the duplicate to the original. Hamel at Abstract teaches determining whether the extracted signature (Yao’s DICOM) matches the client’s reference signature (Yao’s original DICOM) stored in a database or if the extracted data (Yao’s linking identifier) is not included in any transaction record. The Examiner interprets Hamel’s signature (Yao’s DICOM) as having extracted data (a linking identifier) that is not included in the transaction record (does not link to a given original DICOM).)

Conclusion	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessica M Webb whose telephone number is (469)295-9173. The examiner can normally be reached 0730-1630 MTWRF.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.W./Examiner, Art Unit 3626                 

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626